DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.          

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s original claims filed by Applicant on 18 MAY 2021, and the instant application is a CON-tinuation of two previous applications that have been Allowed already.  Thus, Claims 1-20 are pending and have been considered for Allowance as follows.            
An IDS filed on 10/06/2021 has been considered and entered.        

 Allowable Subject Matter 
Claims 1-20 are pending and allowed.             
The following is an examiner’s statement of reasons for allowance (references listed below were cited in rejection of claims in parent ASN 16/371830):            
The closest prior art of Johnson reference (US Patent No. 7,967,347) teaches --- {“A vacuum actuated door latching assembly for use in combination with a door of a delivery vehicle. The latch assembly moves between locked and unlocked positions and includes a pneumatic actuator that drives the latch assembly between the locked and unlocked positions. Extending from the pneumatic actuator is a vacuum line that is adapted to be connected to a vacuum source such as the engine of the delivery vehicle. A control valve is disposed between the vacuum source and the pneumatic actuator for controlling the activation of the pneumatic actuator. A biasing device engages the door and biases the door towards and open position. Thus, when the latching assembly is actuated the door of the delivery vehicle is unlatched and the biasing device causes the door to assume the open position.”}

Further, Grumman reference (NPL) is for FedEx Ground vehicles “P-700, P-1000 & P-1200”, about “Keyless Entry & Keyless Start Diagnostics Manual’, and its teachings were cited in the last Office Action of 10/27/2020.    

Further, Magner reference (Pub. No. US 2010/ 0321173) teaches ---      
{“A system for providing secured access to and/or control of a vehicle is provided. The system includes a vehicle network such as a CAN. A remote communications device is used for sending a signal for controlling functions associated with the vehicle.  There is a receiver operatively connected to the vehicle network and adapted to receive the signal from the remote communications device.  At least one access module is adapted to provide control of functions of the vehicle by a user from outside of the vehicle, the access module is electrically connected to the vehicle network.  There is at least one user input device associated with the access module and there are a plurality of outputs associated with the access module wherein the access module is adapted to directly control access to the vehicle through control of the plurality of outputs.”}        

In regards to independent Claims 1, 12 and 17, Johnson, Grumman and Magner references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:         

Claim 1:   
1.     A commercial vehicle comprising:       
a slideable bulkhead door separating the cab compartment from the cargo compartment;   and 
keyless access system comprising:       
an auto-opening bulkhead door actuator configured to automatically open the bulkhead door when the electronically-controllable latch is in the unlatched position;               
a controller configured to control operation of the electronically-controllable latch between the latched position and the unlatched position;   and       
a transmitter configured to relay an operator command to the controller to open the bulkhead door, wherein the transmitter comprises an ignition controller with a stop button configured to communicate with an ignition system of the commercial vehicle to:         
(i) turn off an engine thereof upon a first selection of the stop button;   and   
(ii) relay the operator command to the controller to open the bulkhead door upon a second selection of the stop button, wherein the controller is to reset upon a predetermined time period from the first selection of the stop button to prevent opening the bulkhead door upon the second selection of the stop button after the predetermined time period has passed.         

Claim 12:      
12. A commercial vehicle comprising:    
a bulkhead door separating the cab compartment and the cargo compartment;   
a keyless access system comprising:        
an auto-opening bulkhead door actuator operably coupled to the bulkhead door;   
a remotely-actuated latch operable selectively to latch the bulkhead door in a closed position and to unlatch the bulkhead door to allow opening thereof by the auto-opening bulkhead door actuator;   
an ignition controller operably coupled to an ignition system of the commercial vehicle and to the remotely-actuated latch;      
wherein the ignition controller is configured to disable the ignition system to turn off an engine of the commercial vehicle upon a first user input when the engine is running;      
wherein the ignition controller is configured to command actuation of the remotely-actuated latch to open the bulkhead door upon a second user input after the first user input, wherein the ignition controller is to reset upon a predetermined time period from the first user input to prevent opening the bulkhead door upon the second user input after the predetermined time period has passed.  


Claim 17:      
17. A method comprising the steps of: 13Attorney Ref. No. 18702/339239        
latching, with an electronically-controllable latch, a bulkhead door that separates a cab compartment and a cargo compartment of a commercial vehicle in a closed position, wherein the bulkhead door is connected with an auto-opening bulkhead door actuator;   
in response to detecting the first user selection, communicate with an ignition system of the commercial vehicle to turn off an engine thereof;   
in response to detecting the second user input within a predetermined time period of detecting the first user input, electronically unlatching the electronically-controllable latch to open the bulkhead door with the auto-opening bulkhead door actuator;    and  
in response to the predetermined time period elapsing prior to detecting the second user input, resetting the controller to prevent opening the bulkhead door upon the second user input after the predetermined time period has passed.       



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691